Judgment unanimously affirmed. Memorandum: Upon our review of the record, we conclude that the verdict convicting defendant of assault in the first degree (Penal Law § 120.10 [1]) and criminal possession of a weapon in the fourth degree (Penal Law § 265.01 [2]) is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Although there are some minor inconsistencies in the testimony of the prosecution witnesses, those inconsistencies do not render that testimony incredible as a matter of law (see, People v Robinson, 209 AD2d 1041, Iv denied 84 NY2d 1037; People v Christian [appeal No. 1], 139 AD2d 896, Iv denied 71 NY2d 1024), and there is no basis in this record to disturb Supreme Court’s resolution of witness credibility (see, People v Bleakley, supra, at 495).
*860Considering the seriousness of defendant’s conduct and the resulting injury to the victim, there is no reason to disturb the court’s imposition of the maximum sentence. (Appeal from Judgment of Supreme Court, Erie County, Cosgrove, J.—Assault, 1st Degree.) Present—Denman, P. J., Green, Callahan, Doerr and Davis, JJ.